We copy in full the evidence of the State's witness Livsey as follows: "I live in Rusk County, Texas; know the defendant John Albright; on the morning of September 29, 1913, I went down to the fair grounds in Longview, Gregg County, Texas, saw the defendant, John Albright, and asked him if he had any whisky, he said he did, I told him I wanted some, he said all right and called his son and told him to let me have a bottle of whisky that was in the wagon; his son let me have a bottle of whisky and I paid the defendant two dollars for it. This occurred in Longview, Gregg County, Texas. The State then exhibited to the witness a bottle of I.W. Harper whisky, witness stating `that is the bottle I got from the defendant.' Cross Examined: I was employed by the county attorney to hunt for `boot-leggers' and was paid some money once or twice. I got as much as fifteen dollars. I would get money along as I needed it. You might call me a spotter or detective. I was employed to find out if anybody was selling whisky."
The reporter will copy in full the balance of the statement of facts. Our statute expressly enacts that such witness as Livsey "shall not constitute such person an accomplice." Article 602, Penal Code. That he was an accomplice was in no way raised, suggested or hinted at in *Page 121 
this court or the court below, until in Judge Davidson's opinion on rehearing above. Even if the question had been raised in this or the court below, and there had been no statute as above cited, said witness would not have been an accomplice. Minter v. State, 70 Tex.Crim. Rep., 159 S.W. Rep., 286; Holmes v. State,70 Tex. Crim. 423, 156 S.W. Rep., 1172, and authorities cited and quoted in said decisions. Ausbrook v. State, 70 Tex. Crim. 289, 156 S.W. Rep., 1179. Neither of the cases of Dever or Bush, cited by Judge Davidson, are in point, and especially as there was no statute applying to either of those cases as there is to this. This motion for rehearing in this case is properly overruled, and the case, and also the Franklin case too, correctly affirmed.
Affirmed.